Citation Nr: 0830942	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-37 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for alcohol abuse secondary 
to service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1968, from June 1972 to December 1975, and from 
January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 determination by the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In June 2006, the veteran provided testimony at a Travel 
Board hearing held before a Veterans Law Judge.  A copy of 
the transcript is of record.

In November 2006, the Board remanded the matter to the RO via 
the AMC, for due process considerations, and to obtain a 
medical opinion from the VA psychiatric examiner in order to 
resolve conflicting post-service medical evidence.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence, overall, demonstrates that the veteran's 
alcohol abuse is not shown to be secondary to service-
connected disability or to his service.


CONCLUSION OF LAW

Service connection for alcohol abuse is not established.  
38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Importantly, 38 U.S.C.A. §§ 1110 and 1131 state that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301.  However, 
compensation is not precluded for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  
Compensation will only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability was caused by a veteran's primary service-
connected disability.  Id.  The statute does preclude 
compensation in two situations: 1) for primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 2) 
for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse.  Id.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes numerous records of alcoholism and 
attempts at rehabilitation throughout the veteran's adult 
life.  Based on the above, the evidence indeed shows a 
history of alcohol abuse, currently not active.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The veteran is service connected for 
generalized anxiety disorder, at a disability rating of 30 
percent, effective February 14, 2001; and cardiovascular 
disease, at a disability of 10 percent, effective February 
14, 2001.  The veteran is therefore eligible to claim service 
connection for a disability that is the result of his 
generalized anxiety disorder.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
diseases or injuries.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injuries or diseases.  

The service medical records (SMRs) show that the veteran was 
hospitalized several times due to alcohol abuse in service 
during his second and third periods of active duty.  However, 
the evidence also includes statements by the veteran of heavy 
alcohol use since the age of 17, before he began his first 
period of active duty.  Therefore, this claim cannot be 
granted on a direct basis and actually provides limited 
evidence against this claim, clearly indicating a problem 
before service.

The post-service medical records include many treatment 
visits for the veteran's alcohol abuse, including two 
hospital admissions for in-patient rehabilitation.  However, 
most of the examinations and records do not clearly determine 
whether the service-connected generalized anxiety disorder 
caused the alcohol abuse.  Indeed, the records provide 
conflicting or indeterminate causes for the alcohol abuse.

One period of hospitalization for treatment in October 1973 
resulted in a military physician noting that the veteran 
exhibited a psychological dependence for alcohol 
"precipitated by emotional immaturity".  In contrast, a 
psychiatric examiner in May 1981 opined that the veteran has 
self-medicated with alcohol when experiencing anxiety.  
Additionally, most of the service and post-service treatment 
records make no mention of any connection between the 
veteran's psychiatric disability and his alcoholism.

In August 2005, a VA authorized psychiatric examination 
pursuant to this claim included a notation that the veteran 
was a "dry alcoholic" who had been sober since 2000.  The 
veteran has a history of service and post-service alcohol 
abuse and cirrhosis of the liver due to his alcoholism, which 
is the reason he was forced to stop drinking.  When asked why 
he refused to participate in alcoholism treatment for the 
previous eight years, the veteran contended that his 
psychiatric symptoms are severe enough, with a generally 
treatable diagnosis, to merit increased compensation.

In November 2006, the Board found the medical evidence 
regarding the veteran's alcohol abuse to be contradictory.  
In order to resolve the conflict, the claim was remanded with 
a request that the August 2005 VA psychiatric examiner 
provide an addendum to his previous opinion as to whether it 
is at least as likely as not that the veteran's current 
alcohol disorder was caused by, or is a symptom of, the 
service-connected generalized anxiety disorder.

In April 2008, the VA psychiatric examiner wrote a medical 
opinion as an addendum to the August 2005 examination report.  
The examiner noted that the "clinically important anxiety" 
was first reported in the medical evidence after the 
veteran's myocardial infarction, which led to his discharge 
from service.  The examiner opined that the reported anxiety 
appears to have been primarily related to the myocardial 
infarction and fear of being far from medical facilities.

The examiner noted that the veteran is the son of an 
alcoholic and that alcoholism is "on available evidence, 
about 60% genetically determined, on average".  The examiner 
also noted that the veteran started drinking between the ages 
of 15 and 17 years old, which also placed him at a high risk 
for eventual alcoholism.

Regarding the varying accounts in the evidence of when 
alcohol use became a problem, the examiner stated "onset of 
severe abuse in 1968 and break-up of claimant's first 
marriage in 1972 due to his alcohol abuse are accounts 
consistent with each other and not consistent with the 
account which states that severe alcohol abuse began in 1972, 
after the divorce.  ...  However, all of the accounts I found 
in the chart have onset of severe alcohol abuse well before 
documented onset of anxiety due to myocardial infarction."

The examiner concluded that "alcohol abuse preexisted 
documented serious anxiety and preexisted his second and 
third episodes of military service.  Alcohol use preexisted 
all military service."

The Board must find that this opinion is entitled to some 
probative weight and provides evidence against this claim.

Simply stated, the Board finds that the VA examination and 
subsequent opinion, the post-service treatment records 
(overall), and the service records provide evidence against 
this claim.  There is no clear medical indication that the 
alcohol abuse is proximately due to or the result of the 
service-connected disability and sufficient evidence against 
such a finding that is of high probative value.  The Board 
finds that the medical evidence that supports this claim is 
of low probative weight.  The Board finds that the veteran's 
statements and the medical evidence that supports this claim 
are outweighed by the medical evidence against this claim.       

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for alcohol abuse on a 
secondary basis.  In denying his claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, and the veteran was provided an opportunity to set 
forth his contentions during the June 2006 Travel Board 
hearing before a Veterans Law Judge.  The appellant was 
afforded a VA medical examination in August 2005.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for alcohol abuse on a secondary basis is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


